Title: To Alexander Hamilton from James Wilkinson, 15 December 1799
From: Wilkinson, James
To: Hamilton, Alexander



Private
On Board the patapsco Sloop of War.Hampton road [Virginia] Dec 15th. 1799
Dear Sir
The Man who has been so frequently assailed by insidious slanders as myself, cannot be too circumspect or too vigilant.
As my visits from Baltimore to the lower Counties of Maryland, & the unexpected detention of the patapsco, may be either misinterpreted or misrepresented, I venture to trespass the following details on your time; for altho I may consign to others contempt, the Envies, the Jealousies, & the caprices of the rancorous, the illiberal & the littleminded, I too highly estimate the consideration with which you Honor me, to subject it voluntarily to a single Moments hazard.
After writing you on the 21st Ultmo. from Baltimore, I discovered that the Captain had deceived himself, as to the day of his sailing, & in consequence I determined to proceed to the mouth of Patuxent & embark there, as the measure could involve no delay, & would give me an opportunity to embrace an aged mother, my only surviving Parent, whom I had not seen for sixteen Years, to revisit the place of my nativity, and to see a Brother, a Sister, & a host of relatives. These motives will I am persuaded suffice to justify the step to you, especially as I was obliged to wait for the Vessel several days, under solicitudes which are best expressed, by the inclosed copy of a Letter I wrote General Smith on the occasion. I believe the causes of the detention of the Vessel, were unavoidable; she sailed from Baltimore on the 29th. and I the next Day embarked & proceeded for this place without delay, but from foul Weather, adverse Winds, & a timid pilot, who would not sail during the night, we did not gain this port until the 9th. Inst. where we have been since detained by tempestuous Weather, & for some equipments to the Ship. All things being now in readiness, & the Store Brig alongside of us, we shall put to Sea Tomorrow Morning, in the hopes of a safe, speedy & pleasant voyage.
I beg you to make tender of my respectful homage, to your amiable Mrs. Hamilton, & to acknowledge for me, my grateful sense of Her courtesy & Her Kindness to me—and may the almighty cherish & bless you both, and your charming offspring. Adieu my dear General, trust me, guide me & command me now & ever

Ja: Wilkinson
Majr Genel Hamilton

